DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Note about Remarks filed on 10 January 2022: the status of the claims section contains multiple erroneous information and/or issues. For example, claims 3 and 29 are indicated as previously canceled, however, none of those claims were or have been canceled. Furthermore, at least claims 6-7 and 11 are indicated as amended, however, said claims had been previously canceled, therefore, said claims had been wrongly reinstated. As per MPEP 714 – 37 CFR 1.121(c)(5): A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number (emphasis added).

Applicant’s arguments, see Remarks, filed 10 January 2022, with respect to the independent claim 1 and 30 have been fully considered and are persuasive, however, upon further consideration, a new ground(s) of rejection is made in view of Foskey et al (US 20170334548 A1).

Applicant’s arguments, see Remarks, filed 10 January 2022, with respect to the independent claim 17 have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. 

Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 10 September 2021 , has been reconsidered in view of the claim amendments. Specifically, the restriction requirement of claims 30-31 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 6-7, 11 and 17 are objected to because of the following informalities.

Claims 6-7 and 11: The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 6-7 and 11 have been renumbered 33, 34 and 35, respectively.

Claim 17 recites “second set of opposing flat outer surface” (emphasis added) in line 8-9 and line 13, the examiner respectfully points out the claim should recite “second set of opposing flat outer surfaces” (emphasis added).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “the main section makes up a majority of the spar assembly’s lengthwise span” (emphasis added). Note that a majority would include a range of more than 50% up to 100%, however, the original disclosure only supports about 60% to about 85%, therefore, the limitation “a majority” contains new matter not supported by the original disclosure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 (renumbered from claim 7) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites limitations that have been already recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 33-35 (renumbered from 6-7 and 11) is/are rejected under 35 U.S.C. 103 as being unpatentable over Foskey et al – hereafter Foskey – (US 20170334548 A1).

Regarding claim 1, Paulson teaches a spar assembly (Annotated Fig.5), comprising: 
a spar (Annotated Fig.5, 40), comprising: 
a tip comprising a most outboard portion of the spar (Annotated Fig.5, left end of 46); 
a root comprising a most inboard portion of the spar (Annotated Fig.5, right end of 42); 
a main section disposed inboard relative to the tip (Annotated Fig.5); 
a middle section disposed inboard relative to the main section (Annotated Fig.5); and 
a transition section disposed between the main section and the middle section (Annotated Fig.5), the transition section comprising an outboard interface cross-sectional shape (Annotated Fig.5, left end of transition section) and an inboard cross-sectional shape (Annotated Fig.5, right end of transition section) that is different than the outboard interface cross-sectional shape (Annotated Fig.5);

wherein the at least two opposing surfaces further comprise two coaxially aligned holes (Annotated Fig.5; Fig.6, where pins 80 pass through; Fig.7A).

    PNG
    media_image1.png
    525
    782
    media_image1.png
    Greyscale

Foskey does not explicitly teach the at least two opposing outer surfaces being flat surfaces.
However, it is noted that applicant has not disclosed that having the at least two opposing outer surfaces being flat result in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the middle section as taught by Foskey (Annotated Fig.5). Accordingly, absent persuasive evidence that the at least two opposing outer surfaces being flat is functionally significant, the limitation above constitutes a matter of choice of changes in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(IV)(b).

claim 2, Foskey further teaches a root section (Annotated Fig.5) comprising the root and extending from the root to the middle section (Annotated Fig.5), the root section comprising a root cross-sectional shape (Annotated Fig.5, right end of root section) associated with the root and a middle section interface cross-sectional shape (Annotated Fig.5, left end of root section) that is different than the root cross-sectional shape (Annotated Fig.5).

Regarding claim 3, Foskey further teaches the main section makes up a majority of the spar assembly's lengthwise span (Annotated Fig.5).

Regarding claim 4, Foskey further teaches the root section further comprises an outer surface (Annotated Fig.5, at least top and bottom surface of root section).
Foskey does not explicitly teach the outer surface being a flat surface.
However, it is noted that applicant has not disclosed that having the outer surface being flat results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the root section as taught by Foskey (Annotated Fig.5). Accordingly, absent persuasive evidence that the outer surface being flat is functionally significant, the limitation above constitutes a matter of choice of changes in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(IV)(b).

Regarding claim 5, Foskey further teaches the outer surface further comprise an aperture (Annotated Fig.5; Fig.6, where bolts 84 pass through).

Regarding claim 33, Foskey further teaches a top surface and a bottom surface of the middle section comprise a bolt hole (Annotated Fig.5; Fig.6, where pins 80 pass through; Fig.7A).
claim 34, Foskey further teaches the middle section comprises at least two opposing flat outer surfaces (see claim 1 for details, claim 34 is merely duplicating claim limitations from claim 1).

Regarding claim 34, Foskey further teaches the at least two opposing flat outer surfaces are at least partially rectangularly shaped.

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson et al – hereafter Paulson – (US 20170327205 A1) in view of Kennedy et al – hereafter Kennedy – (US 8,500,407 B1).

Regarding claim 30, Paulson teaches a method of constructing a foldable spar assembly, comprising: 
providing a spar (Annotated Fig.7), comprising: 
a tip comprising a most outboard portion of the spar (Annotated Fig.7); 
a root comprising a most inboard portion of the spar (Annotated Fig.7); 
a main section disposed inboard relative to the tip (Annotated Fig.7); and
a middle section disposed inboard relative to the main section (Annotated Fig.7);
joining the main section and the middle section using a transition section (Annotated Fig.7), the transition section comprising an outboard interface cross-sectional shape (Annotated Fig.7, left end of transition section) and an inboard cross-sectional shape (Annotated Fig.7, right end of transition section) that is different than the outboard interface cross-sectional shape (Annotated Fig.9); 
providing the middle section with at least two opposing flat outer surfaces (Annotated Fig.9); and 
holes (Fig.8, 78) through each of the at least two opposing flat outer surfaces.

    PNG
    media_image2.png
    440
    614
    media_image2.png
    Greyscale

Paulson fails to explicitly disclose the holes are drilled.
Kennedy teaches a spar assembly (Fig.3) including a spar (Fig.3, 310). Kennedy further teaches the spar includes apertures (Fig.3, 306) that are drilled (column 4 line 62-64), a drill-through approach provides for a continuous composite structure eliminating structural bonding and mechanical joints between distinct separate functioning blade sections (column 5 line 16-18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the spar assembly of Paulson by having the holes being drilled as taught by Kennedy because this would provide for a continuous composite structure eliminating structural bonding and mechanical joints between distinct separate functioning blade sections.

Regarding claim 31, Paulson and Kennedy further teach the holes are coaxially aligned (Paulson Fig.6/8).

Regarding claim 32, Paulson and Kennedy further teach at least two opposing flat outer surfaces are formed into blade tangs (Paulson Fig.6/8).

Allowable Subject Matter
Claims 17 and 28-29 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745